Citation Nr: 1144586	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for celiac disease, to include as secondary to IBS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied the Veteran's claims for a rating in excess of 20 percent for IBS and for service connection for celiac disease.  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and in June 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In September 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

The Board's decision addressing the claim for service connection for celiac disease, to include as secondary to IBS is set forth below.  The claim for a rating in excess of 20 percent for IBS is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Even if the Veteran has celiac disease, as alleged, there is no medical indication that such current disability is in any way medically-related to service, and the only medical opinion to address the matter of secondary service connection weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for celiac disease, to include as secondary to service-connected IBS, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for celiac disease, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and report of September 2007VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2008 DRO hearing and various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records reflect the Veteran's complaints of upset stomach, diarrhea, loose stools, epigastric pain, stomach pains, stomach cramps and nausea in June and July1970 and March and May 1972.  In a June 1970 service treatment record, the diagnosis was acute gastritis and the Veteran was given a bland diet.  In a July 1970 service treatment record, the Veteran was diagnosed with peptic ulcer, bleeding after complaining of a 6 month history of epigastric disaster following ingestion of spicy foods (in the past 2 months there was an increase in frequency of episodes).  Despite the Veteran's noted complaints in May 1972, objective physical examination was negative. 

Subsequent to service, an April 1975 VA examination report reflects a diagnosis of IBS.  A May 1976 private treatment record reflects that the Veteran was hospitalized from May 7th to May 13th for acute gastroenteritis.  June 1976 and May 1978 VA examination reports reflect the Veteran's continued complaints of abdominal pain with recurrent diarrhea and confirm the diagnosis of IBS.  

A March 1997 private treatment record reflects the Veteran's ongoing bouts of diarrhea with weight loss.  There was evidence of abnormal D-xylose study indicating possible malabsorption.  Biopsies of the small bowel showed focal mild to moderate villous atrophy consistent with possible celiac sprue disease.  There were no signs of any eosinophila thus a diagnosis of eosinophilic gastroenteritis was excluded.  The physician recommended a gluten-free diet.  An April 1997 private treatment record reflects a diagnosis of celiac sprue.

The Veteran submitted a letter from his treating physician in June 2006.  The physician noted that he had been treating the Veteran for several years for underlying problems with celiac sprue disease.  The Veteran was placed on a gluten-free diet.  The physician noted that the Veteran previously underwent colon resection for diverticular disease and recently underwent a colonoscopy for symptoms of change in bowel habits and history of diverticular disease.  The Veteran had lactose and fructose intolerance which created problems with his bowels, including abdominal pain, distention and diarrhea.   

An August 2007 VA treatment record reflects that the Veteran was diagnosed with celiac disease in 1998.  Also noted was the Veteran's intolerance to lactose and fructose.  The Veteran continued to have diarrhea intermittently and as a result sometimes felt weak.  His weight was stable and the Veteran indicated he knew his dietary restrictions.  The assessment, in pertinent part was celiac disease with episodic diarrhea.

The Veteran was afforded a VA examination in September 2007.  The Veteran reported the history of his IBS (and symptoms).  He indicated that he had been diagnosed with celiac disease 9 years earlier and had maintained a celiac diet since that time.  Since being on the celiac diet, his symptoms have decreased.  In this regard, he reported that he had diarrhea 3-4 times per week, had 3-10 bowel moments daily, and had trouble with bloating, burping and abdominal pain (left side greater than right).  He denied any nausea, vomiting, decreased appetite, weight loss, or blood stools.  He reported that if he did not follow a strict gluten-free diet, he did experience an increase in symptoms.  

The physicians noted a review of the claims file, including the private treatment records indicating that the Veteran had celiac sprue and followed a celiac diet.  However, the physicians noted that there were no objective records that indicate duodenal biopsies or celiac markers that were suggestive of celiac disease.  On objective examination, the physicians opined that it was not likely that celiac disease was related to the Veteran's IBS.  The physicians explained that if the Veteran had celiac disease, it would not be related to IBS; furthermore, if he had celiac disease it would probably exclude IBS as a diagnosis for him because IBS was a diagnosis of exclusion.  The physicians noted that although the Veteran's private physician diagnosed celiac disease, there was no definitive objective data to support this diagnosis.  However, the physicians indicated that it was likely that the Veteran had celiac disease (it just could not be substantiated).     

The Veteran submitted a letter from his treating physician in January 2008.  The physician noted his 10 1/2 year treatment of the Veteran for presumed celiac sprue disease.  The physician reported that previous endoscopy biopsies of the small bowel showed focal mild to moderate villous atrophy and some focal villous blunting, with overall improvement after initiation of a gluten-free diet.  Lactose studies were borderline abnormal and sprue antibodies had been normal recently.  Recent upper endoscopy showed Schatzki's ring and gastritis.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the bases for the denial, as noted below, any further discussion of the amendment is unnecessary].

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.

Initially, the Board points out that the above cited evidence raises a question as to whether Veteran currently has celiac disease.  The March 1997 private treatment record indicates "possible" celiac sprue disease.  The September 2007 VA examination report reflects that there is no definitive objective data in the claims file to support a diagnosis of celiac disease (there are no celiac markers or duodenal biopsies to support a diagnosis of celiac disease), although the physicians concluded that it is "likely" that the Veteran had celiac disease.  Where medical evidence does not establish that the Veteran has a disability upon which to predicate a grant of service connection, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

However, even the Veteran has a current, valid diagnosis of celiac disease, as alleged, the claim would still have to be denied on the basis of medical etiology. In other words, competent evidence does not support a finding that any such disability is medically-related to service or to service-connected disability.  

Regarding a relationship to service, as noted above, the first medical notation of celiac disease was in 1997, approximately 25 years after the Veteran separated from service (a March 1997 private treatment record reports that biopsies of the small bowel show a focal mild to moderate villous atrophy consistent with "possible" celiac sprue disease).  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, there is no medical opinion even suggesting that there exists a medical nexus between any such disability and service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion. 

Regarding a secondary relationship, in the only medical opinion to address such a relationship, the September 2007 VA examiners opined that, if the Veteran had celiac disease, it was not likely related to the IBS.  The physicians explained that, in fact, a diagnosis of celiac disease would probably exclude IBS as a diagnosis for the Veteran because IBS was a diagnosis of exclusion.  Significantly, no contrary opinion has been presented or identified. 

The Board notes that the Veteran has submitted excerpts from the internet regarding various topics relating to celiac disease.  These documents, however, contain no findings pertaining to this Veteran's manifestation of celiac disease that, if manifested, was first manifest many years after discharge from service.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his claimed celiac disease.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  These documents supplied by the Veteran simply provide speculative generic statements.  Therefore, the aforementioned excerpts lack probative value in the consideration of the Veteran's claim.

Furthermore, as for any direct assertions by the Veteran and/or his representative as to either diagnosis or etiology of any current celiac disease, the Board notes that no such assertions provide a basis for allowance of the current claim.  Matters of diagnosis and etiology of disabilities not capable of lay observation are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (persuasive) opinion on any such matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for celiac disease, to include as secondary to IBS, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for celiac disease, to include as secondary to IBS, is denied.


REMAND

With regard to the Veteran's claim for a rating in excess of 20 percent for IBS, the Board's review of the claims file reveals that further RO action on this claim is warranted.  

The most recent VA examination for IBS was in September 2007.  During his September 2008 DRO hearing, the Veteran testified that his IBS symptoms were worse than what was shown on the September 2007 evaluation.  The Veteran testified that his symptoms included severe cramping, diarrhea and explosive bowel movements (2-3 days per week).  As such, further examination and testing in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA intestines examination by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claim for an increased rating.  See 38 C.F.R. § 3.655 (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy (ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Pittsburgh VA Medical Center (VAMC) dated through August 2007; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Pittsburgh VAMC any pertinent outstanding records of evaluation and/or treatment of the Veteran since August 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of this claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  Moreover, in adjudicating the claim for increased rating, the RO should consider the applicability of alternative diagnostic codes for evaluating IBS. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the Pittsburgh VAMC all pertinent outstanding records of evaluation and/or treatment of the Veteran, since August 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claim on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA gastrointestinal examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to the existence (and, if found, the frequency or severity, as appropriate) of any current symptoms of IBS-to particularly include episodes of abdominal pain, episodes of bowel disturbance and bouts of diarrhea. 

The examiner should set forth all examination and testing results, along with the complete rationale for any conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate this claim remaining on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well and clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


